Exhibit 10.13

 

LHP HOLDING CORP.

2004 STOCK OPTION PLAN

 


ARTICLE I


PURPOSES


 

The purposes of the Plan are to foster and promote the long-term financial
success of the Company and the Subsidiaries and materially increase shareholder
value by (a) motivating superior performance by Participants by means of
performance-related incentives, (b) encouraging and providing for the
acquisition of an ownership interest in the Company by Employees and (c)
enabling the Company and the Subsidiaries to attract and retain the services of
an outstanding management team upon whose judgment, interest and special effort
the successful conduct of its operations is largely dependent.

 


ARTICLE II


DEFINITIONS


 


SECTION 2.1  CERTAIN DEFINITIONS.  WHENEVER USED HEREIN, THE FOLLOWING TERMS
SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 


(A)  “ADJUSTMENT EVENT” MEANS ANY DIVIDEND PAYABLE IN CAPITAL STOCK OF THE
COMPANY, AND ANY STOCK SPLIT, SHARE COMBINATION, EXTRAORDINARY CASH DIVIDEND,
RECAPITALIZATION, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF,
COMBINATION, EXCHANGE OF SHARES OR OTHER SIMILAR EVENT, IN EACH CASE, AFFECTING
THE COMMON STOCK.


 


(B)  “AFFILIATE” SHALL HAVE THE SAME MEANING GIVEN TO SUCH TERM IN THE
STOCKHOLDERS AGREEMENT.


 


(C)  “ALTERNATIVE AWARD” SHALL HAVE THE MEANING SPECIFIED IN SECTION 7.2.


 


(D)  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(E)  “CALL RIGHTS” MEANS THE TERMINATION CALL RIGHT, AND THE POST-EMPLOYMENT
CALL RIGHT.


 


(F)  “CAUSE” MEANS, WITH RESPECT TO ANY PARTICIPANT (AS DETERMINED BY THE BOARD
IN ITS SOLE DISCRETION), (I) THE WILLFUL FAILURE BY THE PARTICIPANT TO
SUBSTANTIALLY PERFORM HIS DUTIES AS AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY
(OTHER THAN DUE TO PHYSICAL OR MENTAL ILLNESS), (II) THE PARTICIPANT’S ENGAGING
IN WILLFUL OR SERIOUS MISCONDUCT THAT HAS CAUSED OR COULD REASONABLY BE EXPECTED
TO RESULT IN MATERIAL INJURY TO THE COMPANY OR ANY AFFILIATE THEREOF INCLUDING,
BUT NOT LIMITED TO, BY WAY OF DAMAGE TO THE REPUTATION OR PUBLIC STANDING OF THE
COMPANY OR ANY AFFILIATE THEREOF, (III) THE PARTICIPANT’S CONVICTION OF, OR
ENTERING A PLEA OF GUILT OR NOLO CONTENDERE TO, A CRIME THAT CONSTITUTES A
FELONY OR INVOLVING MORAL TURPITUDE, OR (IV) THE PARTICIPANT’S MATERIAL
VIOLATION OR BREACH OF ANY WRITTEN

 

1

--------------------------------------------------------------------------------


 


COMPANY POLICY OR RULE OR THE MATERIAL BREACH BY THE PARTICIPANT OF ANY OF HIS
OBLIGATIONS UNDER ANY WRITTEN COVENANT OR AGREEMENT WITH THE COMPANY OR ANY
AFFILIATE THEREOF; PROVIDED, THAT WITH RESPECT TO ANY PARTICIPANT WHO IS PARTY
TO AN EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY SUBSIDIARY, “CAUSE” SHALL
HAVE THE MEANING SPECIFIED IN SUCH EMPLOYMENT AGREEMENT.


 


(G)  “CHANGE OF CONTROL” MEANS, WITH RESPECT TO THE COMPANY, THE FIRST TO OCCUR
AFTER THE EFFECTIVE DATE OF THE PLAN OF ANY OF THE FOLLOWING EVENTS:


 

(I)  THE ACQUISITION BY ANY PERSON, ENTITY OR GROUP (AS DEFINED IN SECTION 13(D)
OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) (OTHER THAN (A) THE COMPANY
AND THE SUBSIDIARIES, (B) ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR THE
SUBSIDIARIES, OR (C) THE INVESTORS (AS DEFINED IN THE CONSULTING AGREEMENT,
DATED AS OF MAY 27, 2004, BY AND AMONG THE COMPANY AND THE OTHER PARTIES
THERETO, AS AMENDED FROM TIME TO TIME) OR ANY AFFILIATE OR PARTNER THEREOF)
THROUGH ONE TRANSACTION OR A SERIES OF TRANSACTIONS OF 50% OR MORE OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY;

 

(II)  THE MERGER OR CONSOLIDATION OF THE COMPANY AS A RESULT OF WHICH PERSONS
WHO WERE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION, DO NOT, IMMEDIATELY THEREAFTER, OWN, DIRECTLY OR INDIRECTLY, MORE
THAN 50% OF THE COMBINED VOTING POWER ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS OF THE MERGED OR CONSOLIDATED COMPANY;

 

(III)  THE LIQUIDATION OR DISSOLUTION OF THE COMPANY (OTHER THAN A DISSOLUTION
OCCURRING UPON A MERGER OR CONSOLIDATION THEREOF); AND

 

(IV)  THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY THROUGH ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS TO ONE OR MORE PERSONS OR ENTITIES THAT ARE NOT, IMMEDIATELY PRIOR
TO SUCH SALE, TRANSFER OR OTHER DISPOSITION, AFFILIATES OF THE INVESTORS.

 


(H)  “CHANGE OF CONTROL PRICE” MEANS THE PRICE PER SHARE OF COMMON STOCK PAID IN
CONJUNCTION WITH ANY TRANSACTION RESULTING IN A CHANGE IN CONTROL (AS DETERMINED
IN GOOD FAITH BY THE BOARD IF ANY PART OF SUCH PRICE IS PAYABLE OTHER THAN IN
CASH).


 


(I)  “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(J)  “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD (OR SUCH OTHER
COMMITTEE OF THE BOARD AS THE BOARD SHALL DESIGNATE) OR, IF THERE SHALL NOT BE
ANY SUCH COMMITTEE THEN SERVING, THE BOARD.


 


(K)  “COMMON STOCK” MEANS ONE SHARE OF COMMON STOCK, PAR VALUE $.01 PER SHARE,
OF THE COMPANY.


 

2

--------------------------------------------------------------------------------


 


(L)  “COMPANY” MEANS LHP HOLDING CORP., A DELAWARE CORPORATION, AND ANY
SUCCESSOR THERETO.


 


(M)  “DISABILITY” MEANS A PHYSICAL OR MENTAL DISABILITY OR INFIRMITY THAT
PREVENTS, OR IS REASONABLY EXPECTED TO PREVENT (BASED ON AN INDEPENDENT
PHYSICIAN’S MEDICAL EXAMINATION), THE PERFORMANCE BY A PARTICIPANT OF HIS DUTIES
HEREUNDER FOR A CONTINUOUS PERIOD OF 90 DAYS OR LONGER OR FOR 180 DAYS OR MORE
IN ANY 12-MONTH PERIOD.  THE REASONED AND GOOD FAITH JUDGMENT OF THE BOARD AS TO
DISABILITY SHALL BE FINAL, BINDING AND CONCLUSIVE.  NOTWITHSTANDING THE
FOREGOING DEFINITION, WITH RESPECT TO ANY PARTICIPANT WHO IS PARTY TO AN
EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY SUBSIDIARY, “DISABILITY” SHALL HAVE
THE MEANING SPECIFIED IN SUCH EMPLOYMENT AGREEMENT.


 


(N)  “EMPLOYEE” MEANS ANY OFFICER OR KEY EMPLOYEE OF THE COMPANY OR ANY
SUBSIDIARY.


 


(O)  “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, WITH RESPECT TO THE COMMON
STOCK, THE FAIR MARKET VALUE ON SUCH DATE PER SHARE OF COMMON STOCK AS
DETERMINED BY THE BOARD IN ITS SOLE DISCRETION.  NOTWITHSTANDING THE FOREGOING,
FOLLOWING A PUBLIC OFFERING, FAIR MARKET VALUE WITH RESPECT TO THE COMMON STOCK
THAT IS LISTED FOR TRADING SHALL MEAN THE AVERAGE OF THE HIGH AND LOW TRADING
PRICES FOR A SHARE OF THE COMMON STOCK ON THE PRIMARY NATIONAL EXCHANGE
(INCLUDING NASDAQ) ON WHICH THE COMMON STOCK IS THEN TRADED ON THE TRADING DAY
IMMEDIATELY PRECEDING THE DATE AS OF WHICH SUCH FAIR MARKET VALUE IS
DETERMINED.  THE DETERMINATION OF FAIR MARKET VALUE WILL NOT GIVE EFFECT TO ANY
RESTRICTIONS ON THE SHARES OF THE COMMON STOCK (INCLUDING TRANSFERABILITY
RESTRICTIONS AND CALL RIGHTS) OR THE FACT THAT SUCH SHARES WOULD REPRESENT A
MINORITY INTEREST IN THE COMPANY.


 


(P)  “GOOD REASON” MEANS ANY TERMINATION BY A PARTICIPANT OF HIS EMPLOYMENT WITH
THE COMPANY, BY WRITTEN NOTICE TO THE COMPANY SPECIFYING IN REASONABLE DETAIL
THE CIRCUMSTANCES CLAIMED TO PROVIDE THE BASIS FOR SUCH TERMINATION, WITHIN 30
DAYS FOLLOWING THE OCCURRENCE, WITHOUT THE PARTICIPANT’S CONSENT, OF ANY OF THE
FOLLOWING EVENTS AND THE FAILURE OF THE COMPANY TO CORRECT THE CIRCUMSTANCES SET
FORTH IN THE PARTICIPANT’S WRITTEN NOTICE WITHIN 30 DAYS OF RECEIPT OF SUCH
NOTICE: (I) THE ASSIGNMENT TO THE PARTICIPANT OF DUTIES THAT ARE SIGNIFICANTLY
DIFFERENT FROM, AND THAT RESULT IN A SUBSTANTIAL DIMINUTION OF, THE DUTIES THAT
HE HAS AS AN EMPLOYEE; PROVIDED, THAT A CORPORATE REORGANIZATION BY THE COMPANY
AND/OR ITS AFFILIATES PURSUANT TO WHICH THE COMPANY CEASES TO EXIST OR THE
PARTICIPANT’S TITLE IS CHANGED SHALL NOT CONSTITUTE GOOD REASON HEREUNDER SO
LONG AS THERE IS NO SUBSTANTIAL DIMINUTION AND SIGNIFICANT DIFFERENCE IN THE
NATURE OF EXECUTIVE’S DUTIES, AND (II) A REDUCTION IN THE RATE OF THE
PARTICIPANT’S BASE SALARY (OTHER THAN A PROPORTIONATE ADJUSTMENT APPLICABLE
GENERALLY TO SIMILARLY SITUATED COMPANY EXECUTIVES).  NOTWITHSTANDING THE
FOREGOING DEFINITION, WITH RESPECT TO ANY PARTICIPANT WHO IS PARTY TO AN
EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY SUBSIDIARY, “GOOD REASON” SHALL
HAVE THE MEANING SPECIFIED IN SUCH EMPLOYMENT AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


(Q)  “OPTION” MEANS THE RIGHT GRANTED TO A PARTICIPANT UNDER THE PLAN TO
PURCHASE A STATED NUMBER OF SHARES OF COMMON STOCK AT A STATED PRICE FOR A
SPECIFIED PERIOD OF TIME.


 


(R)  “OPTION AGREEMENT” MEANS THE OPTION AGREEMENT, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT A OR SUCH OTHER FORM AS THE BOARD SHALL APPROVE, TO
BE ENTERED INTO BY THE COMPANY AND THE PARTICIPANT EVIDENCING THE GRANT OF AN
OPTION TO SUCH PARTICIPANT HEREUNDER.


 


(S)  “PARTICIPANT” MEANS ANY EMPLOYEE DESIGNATED BY THE BOARD TO RECEIVE AN
OPTION UNDER THE PLAN.


 


(T)  “PAYMENTS” SHALL HAVE THE MEANING SPECIFIED IN SECTION 7.3.


 


(U)  “PLAN” MEANS THIS LHP HOLDING CORP. 2004 STOCK OPTION PLAN, AS AMENDED FROM
TIME TO TIME.


 


(V)  “POST-EMPLOYMENT CALL RIGHT” SHALL HAVE THE MEANING SPECIFIED IN SECTION
6.6(B).


 


(W)  “PUBLIC OFFERING” SHALL HAVE THE SAME MEANING GIVEN TO SUCH TERM IN THE
STOCKHOLDERS AGREEMENT.


 


(X)  “PURCHASE PRICE” MEANS THE AGGREGATE EXERCISE PRICE PAID BY A PARTICIPANT
UPON THE EXERCISE OF THE PARTICIPANT’S OPTION PURSUANT TO ARTICLE VI.


 


(Y)  “RETIREMENT” MEANS THE TERMINATION OF A PARTICIPANT’S EMPLOYMENT WITH THE
COMPANY AND ANY SUBSIDIARY ON OR AFTER THE DATE THE PARTICIPANT ATTAINS AGE 65
OR SUCH EARLIER DATE AS DETERMINED BY THE BOARD IN ITS SOLE DISCRETION;
PROVIDED, THAT, WITH RESPECT TO ANY PARTICIPANT WHO IS PARTY TO AN EMPLOYMENT
AGREEMENT WITH THE COMPANY OR ANY SUBSIDIARY, “RETIREMENT” SHALL HAVE THE
MEANING SPECIFIED IN SUCH EMPLOYMENT AGREEMENT.


 


(Z)  “STOCKHOLDERS AGREEMENT” MEANS THE STOCKHOLDERS AGREEMENT, DATED AS OF MAY
27, 2004, BY AND AMONG THE COMPANY, THE OTHER PARTIES THERETO AND EACH OTHER
PERSON WHO BECOMES A PARTY THERETO, AS AMENDED OR SUPERSEDED FROM TIME TO TIME.


 


(AA)  “SUBSCRIPTION AGREEMENT” MEANS THE SUBSCRIPTION AGREEMENT, SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT B OR SUCH OTHER FORM AS THE BOARD SHALL
APPROVE, TO BE ENTERED INTO BY THE COMPANY AND THE PARTICIPANT IN CONNECTION
WITH THE PURCHASE BY A PARTICIPANT OF ANY SHARES OF COMMON STOCK UPON THE
EXERCISE OF ANY OPTION GRANTED HEREUNDER.


 


(BB)   “SUBSIDIARY” MEANS ANY CORPORATION IN WHICH THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, STOCK REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF ALL
CLASSES OF STOCK ENTITLED TO VOTE, AND ANY OTHER BUSINESS ORGANIZATION,

 

4

--------------------------------------------------------------------------------


 


 REGARDLESS OF FORM, IN WHICH THE COMPANY POSSESSES, DIRECTLY OR INDIRECTLY, 50%
OR MORE OF THE TOTAL COMBINED EQUITY INTERESTS IN SUCH ORGANIZATION.

 


(CC)  “TERMINATION CALL RIGHT” SHALL HAVE THE MEANING SPECIFIED IN SECTION
6.6(A).


 


SECTION 2.2  GENDER AND NUMBER.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT,
WORDS IN THE MASCULINE GENDER USED IN THE PLAN SHALL INCLUDE THE FEMININE
GENDER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE PLURAL SHALL INCLUDE THE
SINGULAR.


 


ARTICLE III


ELIGIBILITY


 

Participants in the Plan shall be those Employees selected by the Board to
participate in the Plan.  The selection of an Employee as a Participant shall
neither entitle such Employee to, nor disqualify such Employee from,
participation in any other incentive plan of the Company.

 


ARTICLE IV


ADMINISTRATION


 


SECTION 4.1  POWER TO GRANT AND ESTABLISH TERMS OF AWARDS.  THE BOARD SHALL HAVE
THE DISCRETIONARY AUTHORITY, SUBJECT TO THE TERMS OF THE PLAN, TO DETERMINE THE
EMPLOYEES TO WHOM OPTIONS SHALL BE GRANTED AND THE TERMS AND CONDITIONS OF SUCH
OPTIONS INCLUDING, BUT NOT LIMITED TO, THE NUMBER OF SHARES OF COMMON STOCK
SUBJECT TO OPTIONS, THE TIME OR TIMES AT WHICH OPTIONS SHALL BE GRANTED, AND THE
TERMS AND CONDITIONS OF THE OPTION AGREEMENTS.


 


SECTION 4.2  ADMINISTRATION.  THE BOARD SHALL BE RESPONSIBLE FOR THE
ADMINISTRATION OF THE PLAN.  THE BOARD SHALL HAVE DISCRETIONARY AUTHORITY TO
PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE PLAN, TO
PROVIDE FOR CONDITIONS DEEMED NECESSARY OR ADVISABLE TO PROTECT THE INTERESTS OF
THE COMPANY AND THE SUBSIDIARIES, TO INTERPRET THE PLAN AND TO MAKE ALL OTHER
DETERMINATIONS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION AND INTERPRETATION
OF THE PLAN AND TO CARRY OUT ITS PROVISIONS AND PURPOSES.  ANY DETERMINATION,
INTERPRETATION OR OTHER ACTION MADE OR TAKEN (INCLUDING ANY FAILURE TO MAKE ANY
DETERMINATION OR INTERPRETATION, OR TAKE ANY OTHER ACTION) BY THE BOARD PURSUANT
TO THE PROVISIONS OF THE PLAN SHALL BE FINAL, BINDING AND CONCLUSIVE FOR ALL
PURPOSES AND UPON ALL PERSONS, AND SHALL BE GIVEN DEFERENCE IN ANY PROCEEDING
WITH RESPECT THERETO.  THE BOARD MAY CONSULT WITH LEGAL COUNSEL, WHO MAY BE
COUNSEL TO THE COMPANY, AND SHALL NOT INCUR ANY LIABILITY FOR ANY ACTION TAKEN
IN GOOD FAITH IN RELIANCE UPON THE ADVICE OF COUNSEL.


 


SECTION 4.3  DELEGATION BY THE BOARD.  ALL OF THE POWERS, DUTIES AND
RESPONSIBILITIES OF THE BOARD SPECIFIED IN THE PLAN MAY, TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW, BE EXERCISED AND PERFORMED BY THE COMMITTEE TO THE
EXTENT AUTHORIZED BY THE BOARD TO EXERCISE AND PERFORM SUCH POWERS, DUTIES AND
RESPONSIBILITIES.

 

5

--------------------------------------------------------------------------------


 


ARTICLE V


STOCK SUBJECT TO PLAN


 


SECTION 5.1  NUMBER.  SUBJECT TO THE PROVISIONS OF SECTION 5.3, THE NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO OPTIONS MAY NOT EXCEED 117,409 SHARES IN THE
AGGREGATE.  NOTWITHSTANDING THE FOREGOING, AT ANY SUCH TIME AS THE OFFER AND
SALE OF SECURITIES PURSUANT TO THIS PLAN IS SUBJECT TO COMPLIANCE WITH SECTION
260.140.45 OF TITLE 10 OF THE CALIFORNIA CODE OF REGULATIONS (AS AMENDED FROM
TIME TO TIME), THE TOTAL NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE PLAN
(TOGETHER WITH EQUITY-BASED AWARDS UNDER ANY OTHER INCENTIVE PLAN OF THE
COMPANY) AND THE TOTAL NUMBER OF SHARES AVAILABLE FOR AWARD UNDER ANY STOCK
BONUS OR SIMILAR PLAN OF THE COMPANY SHALL NOT EXCEED THIRTY PERCENT (30%) (OR
SUCH OTHER HIGHER PERCENTAGE LIMITATION AS MAY BE APPROVED BY THE SHAREHOLDERS
OF THE COMPANY PURSUANT TO SECTION 260.140.45) OF THE THEN OUTSTANDING SHARES OF
THE COMPANY AS CALCULATED IN ACCORDANCE WITH THE CONDITIONS AND EXCLUSIONS OF
SECTION 260.140.45.


 


SECTION 5.2  CANCELED, TERMINATED, OR FORFEITED OPTIONS.  ANY SHARES OF COMMON
STOCK SUBJECT TO AN OPTION THAT FOR ANY REASON EXPIRES OR IS CANCELED,
TERMINATED, FORFEITED, SUBSTITUTED FOR OR OTHERWISE SETTLED WITHOUT THE ISSUANCE
OF SUCH SHARES OF COMMON STOCK SHALL AGAIN BE AVAILABLE FOR AWARD UNDER THE
PLAN.


 


SECTION 5.3  ADJUSTMENTS IN CAPITALIZATION.  IF THE BOARD DETERMINES IN ITS SOLE
DISCRETION THAT, AS A RESULT OF ANY ADJUSTMENT EVENT, AN ADJUSTMENT IS NECESSARY
OR APPROPRIATE TO PRESERVE, OR TO PREVENT ENLARGEMENT OF, THE BENEFITS OR
POTENTIAL BENEFITS MADE AVAILABLE UNDER THE PLAN, THEN THE BOARD SHALL, IN SUCH
MANNER AS THE BOARD SHALL DEEM EQUITABLE, ADJUST ANY OR ALL OF (A) THE NUMBER
AND KIND OF SHARES THAT ARE THEREAFTER AVAILABLE UNDER THE PLAN, (B) THE NUMBER
AND KIND OF SHARES SUBJECT TO OUTSTANDING OPTIONS AND THE EXERCISE PRICE OF SUCH
OPTIONS, AND (C) THE NUMBER AND KIND OF SHARES SUBJECT TO SUBSCRIPTION
AGREEMENTS AND THE PURCHASE PRICE FOR SUCH SHARES.  IN ADDITION, THE BOARD MAY
MAKE PROVISIONS FOR A CASH PAYMENT TO ANY AND ALL PARTICIPANTS IN RESPECT OF
THEIR SHARES OF COMMON STOCK UNDERLYING OPTIONS AND SUBJECT TO SUBSCRIPTION
AGREEMENTS, AS THE CASE MAY BE.  FURTHER, IN CONNECTION WITH ANY SUCH
ADJUSTMENT, THE NUMBER OF SHARES OF COMMON STOCK UNDERLYING OPTIONS AND THE
NUMBER OF SHARES OF COMMON STOCK SUBJECT TO ANY SUBSCRIPTION AGREEMENT SHALL BE
ROUNDED TO THE NEAREST WHOLE NUMBER.


 


ARTICLE VI


OPTIONS


 


SECTION 6.1  GRANT OF OPTIONS.  OPTIONS MAY BE GRANTED TO PARTICIPANTS AT SUCH
TIME OR TIMES THE BOARD SHALL DETERMINE.  THE DATE OF GRANT OF AN OPTION UNDER
THE PLAN WILL BE THE DATE ON WHICH THE OPTION IS AWARDED BY THE BOARD OR, IF SO
DETERMINED BY THE BOARD, THE DATE ON WHICH OCCURS ANY EVENT THE OCCURRENCE OF
WHICH IS AN EXPRESS CONDITION PRECEDENT TO THE GRANT OF THE OPTION.  AT GRANT,
THE BOARD SHALL DETERMINE THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO SUCH
OPTION.  EACH OPTION SHALL BE EVIDENCED BY AN OPTION AGREEMENT THAT SHALL
SPECIFY THE EXERCISE PRICE OF THE OPTION, THE DURATION OF THE OPTION, THE NUMBER
OF SHARES OF COMMON STOCK TO WHICH THE OPTION

 

6

--------------------------------------------------------------------------------


 


PERTAINS, THE CONDITIONS UPON WHICH THE OPTION OR ANY PORTION THEREOF SHALL
BECOME VESTED OR EXERCISABLE, AND SUCH OTHER TERMS AND CONDITIONS NOT
INCONSISTENT WITH THE PLAN AS THE BOARD SHALL DETERMINE, INCLUDING CUSTOMARY
REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT TO SECURITIES LAW
MATTERS.  OPTIONS GRANTED HEREUNDER SHALL ONLY BE “NON-QUALIFIED STOCK OPTIONS”
(I.E., AN OPTION WHICH IS NOT AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF
SECTION 422 OF THE CODE).  THE BOARD MAY ESTABLISH DIFFERENT TERMS AND
CONDITIONS FOR DIFFERENT PARTICIPANTS RECEIVING OPTIONS AND FOR THE SAME
PARTICIPANT FOR EACH OPTION SUCH PARTICIPANT MAY RECEIVE, WHETHER OR NOT GRANTED
AT DIFFERENT TIMES.  THE GRANT OF ANY OPTION TO ANY EMPLOYEE SHALL NOT ENTITLE
SUCH EMPLOYEE TO THE GRANT OF ANY OTHER OPTIONS.

 


SECTION 6.2  OPTION PRICE.  THE EXERCISE PRICE PER SHARE OF COMMON STOCK TO BE
PURCHASED UPON EXERCISE OF AN OPTION SHALL BE DETERMINED BY THE BOARD BUT SHALL
NOT BE LESS THAN THE FAIR MARKET VALUE ON THE DATE THE OPTION IS GRANTED.


 


SECTION 6.3  EXERCISE OF OPTIONS.  OPTIONS AWARDED TO A PARTICIPANT UNDER THE
PLAN SHALL BE EXERCISABLE AT SUCH TIME OR TIMES AND SUBJECT TO SUCH RESTRICTIONS
AND CONDITIONS, INCLUDING THE PERFORMANCE OF A MINIMUM PERIOD OF SERVICE OR THE
SATISFACTION OF PERFORMANCE GOALS, AS THE BOARD MAY IMPOSE AT THE TIME OF GRANT
OF SUCH OPTIONS.  NOTWITHSTANDING THE FOREGOING, NO OPTION SHALL BE EXERCISABLE
ON OR AFTER THE TENTH ANNIVERSARY OF THE GRANT DATE.  EXCEPT AS MAY BE PROVIDED
IN ANY PROVISION APPROVED BY THE BOARD PURSUANT TO THIS SECTION 6.3, AFTER
BECOMING EXERCISABLE, EACH INSTALLMENT OF AN OPTION SHALL REMAIN EXERCISABLE
UNTIL EXPIRATION, TERMINATION OR CANCELLATION OF THE OPTION.  SUBJECT TO SECTION
9.4, AN OPTION MAY BE EXERCISED FROM TIME TO TIME, IN WHOLE OR IN PART, UP TO
THE TOTAL NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH IT IS THEN
EXERCISABLE.


 


SECTION 6.4  PAYMENT.  THE BOARD SHALL ESTABLISH PROCEDURES GOVERNING THE
EXERCISE OF OPTIONS, WHICH PROCEDURES SHALL GENERALLY REQUIRE THAT (A) AS A
CONDITION TO THE ISSUANCE OF ANY SHARES OF COMMON STOCK UPON THE EXERCISE OF THE
OPTIONS, THE PARTICIPANT SHALL EXECUTE A SUBSCRIPTION AGREEMENT AND SHALL BECOME
A PARTY TO THE STOCKHOLDERS AGREEMENT, WITH RESPECT TO SUCH SHARES, (B) WRITTEN
NOTICE OF EXERCISE BE GIVEN TO THE COMPANY, AND (C) THE OPTION’S EXERCISE PRICE
THEREOF BE PAID IN FULL AT THE TIME OF EXERCISE (I) IN CASH OR CASH EQUIVALENTS,
INCLUDING BY PERSONAL CHECK, OR (II) AT ANY TIME FOLLOWING A PUBLIC OFFERING, IN
UNENCUMBERED SHARES OF COMMON STOCK THAT HAVE BEEN OWNED BY THE PARTICIPANT FOR
AT LEAST SIX MONTHS (OR SUCH LONGER PERIOD AS IS REQUIRED BY APPLICABLE
ACCOUNTING STANDARDS TO AVOID A CHANGE TO EARNINGS) HAVING AN AGGREGATE FAIR
MARKET VALUE ON THE DATE OF EXERCISE EQUAL TO SUCH OPTION’S AGGREGATE EXERCISE
PRICE, OR IN A COMBINATION OF CASH AND SUCH UNENCUMBERED SHARES OF COMMON
STOCK.  SUBJECT TO SECTION 9.4, AS SOON AS PRACTICABLE AFTER RECEIPT OF EVIDENCE
OF THE PARTICIPANT’S EXECUTION OF A SUBSCRIPTION AGREEMENT AND THE STOCKHOLDERS
AGREEMENT, RECEIPT OF A WRITTEN EXERCISE NOTICE, AND RECEIPT OF PAYMENT OF THE
OPTION’S EXERCISE PRICE IN ACCORDANCE WITH THIS SECTION 6.4, THE COMPANY SHALL
MAKE (OR CAUSE TO BE MADE) AN APPROPRIATE BOOK ENTRY REFLECTING THE
PARTICIPANT’S OWNERSHIP OF THE SHARES OF COMMON STOCK SO ACQUIRED AND SHALL
DELIVER TO THE PARTICIPANT A CERTIFICATE OR CERTIFICATES REPRESENTING THE SHARES
OF COMMON STOCK ACQUIRED UPON THE EXERCISE THEREOF, BEARING APPROPRIATE LEGENDS
IF APPLICABLE.

 

7

--------------------------------------------------------------------------------


 


SECTION 6.5  TERMINATION OF EMPLOYMENT.


 


(A)  DUE TO DEATH, DISABILITY OR RETIREMENT.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OPTION AGREEMENT, EACH OPTION AGREEMENT SHALL PROVIDE THAT, IN
THE EVENT A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ANY SUBSIDIARY IS
TERMINATED BY REASON OF THE PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT, ALL
OPTIONS THEN HELD BY SUCH PARTICIPANT THAT ARE VESTED AND EXERCISABLE AS OF THE
DATE OF SUCH TERMINATION SHALL REMAIN EXERCISABLE FOR A PERIOD OF ONE YEAR FROM
THE DATE OF SUCH TERMINATION, BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE
STATED TERM OF SUCH OPTION.


 


(B)  FOR CAUSE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OPTION AGREEMENT,
EACH OPTION AGREEMENT SHALL PROVIDE THAT, IN THE EVENT A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AND ANY SUBSIDIARY IS TERMINATED BY THE COMPANY FOR
CAUSE, ALL OPTIONS THEN HELD BY SUCH PARTICIPANT (WHETHER OR NOT THEN VESTED OR
EXERCISABLE) SHALL BE IMMEDIATELY FORFEITED AND CANCELED AS OF THE DATE OF SUCH
TERMINATION.


 


(C)  FOR ANY OTHER REASON.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OPTION
AGREEMENT, EACH OPTION AGREEMENT SHALL PROVIDE THAT, IN THE EVENT A
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ANY SUBSIDIARY IS TERMINATED FOR
ANY REASON OTHER THAN A REASON SPECIFIED IN SECTION 6.5(A) OR (B), ALL OPTIONS
THEN HELD BY SUCH PARTICIPANT THAT ARE VESTED AND EXERCISABLE AS OF THE DATE OF
SUCH TERMINATION SHALL REMAIN EXERCISABLE FOR A PERIOD OF 60 DAYS FROM THE DATE
OF SUCH TERMINATION, BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE STATED
TERM OF SUCH OPTION.


 


(D)  TERMINATION OF UNVESTED OPTIONS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY OPTION AGREEMENT, EACH OPTION AGREEMENT SHALL PROVIDE THAT, UPON ANY
TERMINATION OF A PARTICIPANT’S EMPLOYMENT, ALL OPTIONS THAT ARE NOT THEN VESTED
OR EXERCISABLE SHALL TERMINATE AND BE CANCELED AS OF THE DATE OF SUCH
TERMINATION.


 


(E)  BOARD DISCRETION.  NOTWITHSTANDING ANYTHING ELSE CONTAINED IN THIS ARTICLE
VI TO THE CONTRARY, THE BOARD MAY, AT OR AFTER THE GRANT DATE, ACCELERATE OR
WAIVE ANY CONDITIONS TO THE EXERCISABILITY OF ANY OPTION GRANTED UNDER THE PLAN
AND MAY PERMIT ALL OR ANY PORTION OF ANY SUCH OPTION TO BE EXERCISED FOLLOWING A
PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON ON SUCH TERMS AND SUBJECT
TO SUCH CONDITIONS AS THE BOARD SHALL DETERMINE FOR A PERIOD UP TO AND
INCLUDING, BUT NOT BEYOND, THE EXPIRATION OF THE TERM OF SUCH OPTION.


 


SECTION 6.6  RIGHTS UPON AND AFTER TERMINATION OF EMPLOYMENT.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN ANY SUBSCRIPTION AGREEMENT, EACH SUBSCRIPTION
AGREEMENT EVIDENCING THE PURCHASE OF SHARES OF COMMON STOCK UPON THE EXERCISE OF
ANY OPTION GRANTED HEREUNDER SHALL PROVIDE THAT THE COMPANY SHALL HAVE (SUBJECT
TO SUCH ADDITIONAL TERMS AND CONDITIONS AS SET FORTH IN THE APPLICABLE
SUBSCRIPTION AGREEMENT):

 

8

--------------------------------------------------------------------------------


 


(A)  THE RIGHT (THE “TERMINATION CALL RIGHT”) TO REPURCHASE ALL OR ANY PORTION
OF THE SHARES OF COMMON STOCK SUBJECT TO THE TERMINATION CALL RIGHT UPON THE
TERMINATION OF A PARTICIPANT’S EMPLOYMENT (WHETHER BEFORE OR AFTER THE PURCHASE
OF SHARES OF COMMON STOCK UPON THE EXERCISE OF ANY OPTION) (I) (A) BY THE
COMPANY FOR CAUSE AT ANY TIME, OR (B) BY THE PARTICIPANT WITHOUT GOOD REASON
DURING THE PERIOD ENDING ON THE SIXTH ANNIVERSARY OF SUCH PURCHASE (OR SUCH
OTHER DATE AS THE BOARD SHALL DETERMINE), IN EITHER CASE, AT A PURCHASE PRICE
EQUAL TO THE LOWER OF THEIR AGGREGATE PURCHASE PRICE AND THEIR AGGREGATE FAIR
MARKET VALUE, AND (II) FOR ANY OTHER REASON DURING THE PERIOD ENDING ON THE
SIXTH ANNIVERSARY OF SUCH PURCHASE (OR SUCH OTHER DATE AS THE BOARD SHALL
DETERMINE), THEIR AGGREGATE FAIR MARKET VALUE; PROVIDED THAT, IF HOLDINGS DOES
NOT PURCHASE THE PARTICIPANT’S SHARES PURSUANT TO THE TERMINATION CALL RIGHT AND
THE PARTICIPANT’S EMPLOYMENT IS TERMINATED AS A RESULT OF THE PARTICIPANT’S
DEATH OR DISABILITY, THE PARTICIPANT (OR THE PARTICIPANT’S ESTATE) SHALL HAVE
THE RIGHT (FOLLOWING THE EXPIRATION OF HOLDINGS’ RIGHT UNDER THIS SECTION
6.6(A)) TO REQUIRE HOLDINGS TO BUY ALL OF THE SHARES SUBJECT TO THE TERMINATION
CALL RIGHT.  THE NUMBER OF SHARES OF COMMON STOCK THAT SHALL BE SUBJECT TO THE
TERMINATION CALL RIGHT AS OF ANY TERMINATION DATE SHALL BE EQUAL TO THE NUMBER
OF SHARES OF COMMON STOCK PURCHASED BY THE PARTICIPANT UPON THE EXERCISE OF ANY
OPTION THAT REMAIN OUTSTANDING AS OF THE DATE OF SUCH TERMINATION, AND


 


(B)  THE RIGHT (THE “POST-EMPLOYMENT CALL RIGHT”) TO REPURCHASE ALL OR ANY OR
PORTION OF THE SHARES SUBJECT TO THE POST-EMPLOYMENT CALL RIGHT UPON ANY BREACH
OF ANY POST-TERMINATION NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY, OR
OTHER SIMILAR AGREEMENT OR COVENANT WITH THE COMPANY, AT A PURCHASE PRICE EQUAL
TO THE LOWER OF THEIR AGGREGATE PURCHASE PRICE AND THEIR AGGREGATE FAIR MARKET
VALUE.  THE NUMBER OF SHARES OF COMMON STOCK THAT SHALL BE SUBJECT TO THE
POST-EMPLOYMENT CALL RIGHT AS OF THE DATE OF ANY SUCH BREACH SHALL BE EQUAL TO
THE NUMBER OF SHARES OF COMMON STOCK PURCHASED BY THE PARTICIPANT UPON THE
EXERCISE OF ANY OPTION THAT REMAIN OUTSTANDING AS OF THE DATE OF SUCH BREACH.


 


ARTICLE VII


CHANGE OF CONTROL


 


SECTION 7.1  ACCELERATED VESTING AND PAYMENT.  NOTWITHSTANDING ANYTHING ELSE
CONTAINED IN THE PLAN, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OPTION
AGREEMENT, SUBJECT TO SECTION 7.2, IN THE EVENT OF A CHANGE IN CONTROL, EACH
OUTSTANDING OPTION (WHETHER OR NOT THEN EXERCISABLE) SHALL PROMPTLY BE CANCELED
IN EXCHANGE FOR A PAYMENT IN CASH OF AN AMOUNT EQUAL TO THE EXCESS OF THE CHANGE
IN CONTROL PRICE OVER THE EXERCISE PRICE FOR SUCH OPTION.  ANY AMOUNT PAYABLE
UNDER THIS SECTION 7.1 SHALL BE PAYABLE IN FULL AS SOON AS ADMINISTRATIVELY
PRACTICABLE, BUT NO LATER THAN 30 DAYS, FOLLOWING THE CHANGE IN CONTROL.


 


SECTION 7.2  ALTERNATIVE AWARDS.  NOTWITHSTANDING SECTION 7.1, NO CANCELLATION,
ACCELERATION OF EXERCISABILITY, VESTING, CASH SETTLEMENT OR OTHER PAYMENT SHALL
OCCUR WITH RESPECT TO ANY OPTION IF THE BOARD REASONABLY DETERMINES IN GOOD
FAITH PRIOR TO THE OCCURRENCE OF A CHANGE IN CONTROL THAT SUCH OPTION SHALL BE
HONORED OR ASSUMED, OR NEW

 

9

--------------------------------------------------------------------------------


 


RIGHTS SUBSTITUTED THEREFOR (SUCH HONORED, ASSUMED OR SUBSTITUTED AWARD
HEREINAFTER CALLED AN “ALTERNATIVE AWARD”) BY A PARTICIPANT’S EMPLOYER (OR THE
PARENT OR A SUBSIDIARY OF SUCH EMPLOYER) IMMEDIATELY FOLLOWING THE CHANGE IN
CONTROL; PROVIDED, THAT ANY SUCH ALTERNATIVE AWARD MUST:

 


(A)  PROVIDE SUCH PARTICIPANT (OR EACH PARTICIPANT IN A CLASS OF PARTICIPANTS)
WITH RIGHTS AND ENTITLEMENTS SUBSTANTIALLY EQUIVALENT TO OR BETTER THAN THE
RIGHTS AND ENTITLEMENTS APPLICABLE UNDER SUCH OPTION INCLUDING, BUT NOT LIMITED
TO, AN IDENTICAL OR BETTER EXERCISE OR VESTING SCHEDULE AND IDENTICAL OR BETTER
TIMING AND METHODS OF PAYMENT;


 


(B)  HAVE SUBSTANTIALLY EQUIVALENT ECONOMIC VALUE TO SUCH OPTION (DETERMINED AT
THE TIME OF THE CHANGE IN CONTROL); AND


 


(C)  HAVE TERMS AND CONDITIONS WHICH PROVIDE THAT IN THE EVENT THAT THE
PARTICIPANT’S EMPLOYMENT IS CONSTRUCTIVELY TERMINATED (OTHER THAN FOR CAUSE)
UPON OR FOLLOWING SUCH CHANGE IN CONTROL, ANY CONDITIONS ON A PARTICIPANT’S
RIGHTS UNDER, OR ANY RESTRICTIONS ON EXERCISABILITY APPLICABLE TO, EACH SUCH
ALTERNATIVE AWARD SHALL BE WAIVED OR SHALL LAPSE, AS THE CASE MAY BE.  FOR THIS
PURPOSE, A CONSTRUCTIVE TERMINATION SHALL MEAN A TERMINATION BY A PARTICIPANT
FOLLOWING A MATERIAL REDUCTION IN THE PARTICIPANT’S COMPENSATION, A MATERIAL
REDUCTION IN THE PARTICIPANT’S RESPONSIBILITIES OR THE RELOCATION OF THE
PARTICIPANT’S PRINCIPAL PLACE OF EMPLOYMENT TO ANOTHER LOCATION A MATERIAL
DISTANCE FARTHER AWAY FROM THE PARTICIPANT’S HOME, IN EACH CASE, WITHOUT THE
PARTICIPANT’S PRIOR WRITTEN CONSENT.


 


SECTION 7.3  LIMITATION ON BENEFITS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE PLAN, ANY OPTION AGREEMENT OR ANY SUBSCRIPTION AGREEMENT, TO
THE EXTENT THAT ANY OF THE PAYMENTS AND BENEFITS PROVIDED FOR UNDER THE PLAN,
ANY APPLICABLE OPTION AGREEMENT, ANY APPLICABLE SUBSCRIPTION AGREEMENT OR ANY
OTHER AGREEMENT OR ARRANGEMENT BETWEEN THE COMPANY AND A PARTICIPANT
(COLLECTIVELY, THE “PAYMENTS”) WOULD CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE
MEANING OF SECTION 280G OF THE CODE, THE AMOUNT OF SUCH PAYMENTS SHALL BE
REDUCED TO THE AMOUNT THAT WOULD RESULT IN NO PORTION OF THE PAYMENTS BEING
SUBJECT TO THE EXCISE TAX IMPOSED PURSUANT TO SECTION 4999 OF THE CODE.  IF ANY
PAYMENTS THAT WOULD BE REDUCED, PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE
BUT WOULD NOT BE SO REDUCED IF THE STOCKHOLDER APPROVAL REQUIREMENTS OF SECTION
280G(B)(5) OF THE CODE ARE SATISFIED, THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO CAUSE SUCH PAYMENTS TO BE SUBMITTED FOR SUCH APPROVAL PRIOR TO THE
CHANGE OF CONTROL GIVING RISE TO SUCH PAYMENTS.


 


ARTICLE VIII


EFFECTIVE DATE, AMENDMENT AND TERMINATION


 

The Plan shall be effective upon adoption by the Board or such later date, as
the Board shall specify, and shall expire on the tenth anniversary thereof
(except as to outstanding Options and shares subject to Subscription
Agreements), unless sooner terminated pursuant to this Article VIII.  The Board
at any time may terminate or suspend the Plan, and from time to time may amend
or modify the Plan.  No termination,

 

10

--------------------------------------------------------------------------------


 

suspension, amendment or modification of the Plan shall (except in the case of
an adjustment pursuant to Section 5.3 hereof) in any manner adversely affect any
Option theretofore granted under the Plan or any shares subject to a
Subscription Agreement, without the consent of the Participant holding such
Options or shares of Common Stock.  Shareholder approval of any such
termination, suspension, amendment or modification shall be obtained to the
extent mandated by applicable law, or if otherwise deemed appropriate by the
Board.

 


ARTICLE IX


MISCELLANEOUS


 


SECTION 9.1  NONTRANSFERABILITY OF OPTIONS.  EXCEPT AS PROVIDED IN ARTICLE VII
OR AS OTHERWISE EXPRESSLY PROVIDED IN ANY OPTION AGREEMENT, NO OPTION MAY BE
SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED,
OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS WITH
RESPECT TO ANY OPTION GRANTED TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE
DURING THE PARTICIPANT’S LIFETIME ONLY BY SUCH PARTICIPANT.  RESTRICTIONS, IF
ANY, ON THE TRANSFER OF COMMON STOCK PURCHASED UPON THE EXERCISE OF ANY OPTION
SHALL BE SET FORTH IN THE APPLICABLE SUBSCRIPTION AGREEMENT.


 


SECTION 9.2  BENEFICIARY DESIGNATION.  EACH PARTICIPANT UNDER THE PLAN MAY FROM
TIME TO TIME NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED
CONTINGENTLY OR SUCCESSIVELY) TO WHOM ANY BENEFIT UNDER THE PLAN IS TO BE PAID
OR BY WHOM ANY RIGHT UNDER THE PLAN IS TO BE EXERCISED IN CASE OF HIS OR HER
DEATH.  EACH DESIGNATION WILL REVOKE ALL PRIOR DESIGNATIONS BY THE SAME
PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE BOARD AND WILL BE EFFECTIVE
ONLY WHEN FILED BY THE PARTICIPANT IN WRITING WITH THE BOARD DURING HIS
LIFETIME.  IN THE ABSENCE OF ANY SUCH DESIGNATION, BENEFITS OUTSTANDING THAT
REMAIN UNPAID AT THE PARTICIPANT’S DEATH SHALL BE PAID TO OR EXERCISED BY THE
PARTICIPANT’S SURVIVING SPOUSE, IF ANY, OR OTHERWISE TO OR BY HIS ESTATE.


 


SECTION 9.3  TAX WITHHOLDING.  THE COMPANY AND EACH SUBSIDIARY SHALL HAVE THE
POWER TO WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE COMPANY OR ANY
SUBSIDIARY PROMPTLY UPON NOTIFICATION OF THE AMOUNT DUE, AN AMOUNT DETERMINED BY
THE COMPANY OR SUCH SUBSIDIARY, IN ITS DISCRETION, TO BE SUFFICIENT TO SATISFY
ALL FEDERAL, STATE, LOCAL AND FOREIGN WITHHOLDING TAX REQUIREMENTS IN RESPECT OF
ANY OPTION OR SHARES SUBJECT TO ANY SUBSCRIPTION AGREEMENT AND THE COMPANY MAY
(OR MAY CAUSE A SUBSIDIARY TO) DEFER PAYMENT OF CASH OR ISSUANCE OR DELIVERY OF
ANY SECURITY UNTIL SUCH REQUIREMENTS ARE SATISFIED.  THE BOARD MAY PERMIT OR
REQUIRE A PARTICIPANT TO SATISFY HIS TAX WITHHOLDING OBLIGATION HEREUNDER IN
SUCH OTHER MANNER, SUBJECT TO SUCH CONDITIONS, AS THE BOARD SHALL DETERMINE.


 


SECTION 9.4  REQUIREMENTS OF LAW.  THE GRANT OF OPTIONS AND THE ISSUANCE OF
SHARES OF COMMON STOCK SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND
REGULATIONS, AND TO SUCH APPROVALS BY ANY GOVERNMENTAL AGENCIES OR NATIONAL OR
FOREIGN SECURITIES EXCHANGES AS MAY BE APPROPRIATE OR REQUIRED, AS DETERMINED BY
THE BOARD.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, ANY OPTION
AGREEMENT OR ANY SUBSCRIPTION AGREEMENT, NO OPTIONS SHALL BE GRANTED, AND NO
SHARES OF COMMON STOCK SHALL BE ISSUED UPON THE EXERCISE OF ANY OPTION, IF SUCH
GRANT OR ISSUANCE WOULD RESULT IN

 

11

--------------------------------------------------------------------------------


 


A VIOLATION OF APPLICABLE LAW, INCLUDING THE FEDERAL SECURITIES LAWS AND ANY
APPLICABLE STATE OR FOREIGN SECURITIES LAWS.


 


SECTION 9.5  NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION.  NOTHING IN THE PLAN
SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY
SUBSIDIARY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME AND FOR ANY
REASON, NOR CONFER UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OF
THE COMPANY OR ANY SUBSIDIARY.  NO EMPLOYEE SHALL HAVE A RIGHT TO BE SELECTED AS
A PARTICIPANT OR, HAVING BEEN SO SELECTED, TO RECEIVE ANY AWARDS.


 


SECTION 9.6  NO LIMITATION ON COMPENSATION.  NOTHING IN THE PLAN SHALL BE
CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO ESTABLISH OTHER
PLANS OR TO PAY COMPENSATION TO ITS EMPLOYEES IN CASH OR PROPERTY, IN A MANNER
THAT IS NOT EXPRESSLY AUTHORIZED UNDER THE PLAN.


 


SECTION 9.7  NO RIGHT TO PARTICULAR ASSETS.  NOTHING CONTAINED IN THIS PLAN AND
NO ACTION TAKEN PURSUANT TO THIS PLAN SHALL CREATE OR BE CONSTRUED TO CREATE A
TRUST OF ANY KIND OR ANY FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY AND THE
SUBSIDIARIES, ON THE ONE HAND, AND ANY PARTICIPANT OR EXECUTOR, ADMINISTRATOR OR
OTHER PERSONAL REPRESENTATIVE OR DESIGNATED BENEFICIARY OF SUCH PARTICIPANT, ON
THE OTHER HAND, OR ANY OTHER PERSONS.  ANY RESERVES THAT MAY BE ESTABLISHED BY
THE COMPANY OR ANY SUBSIDIARY IN CONNECTION WITH THIS PLAN SHALL CONTINUE TO BE
HELD AS PART OF THE GENERAL FUNDS OF THE COMPANY, AND NO INDIVIDUAL OR ENTITY
OTHER THAN THE COMPANY SHALL HAVE ANY INTEREST IN SUCH FUNDS UNTIL PAID TO A
PARTICIPANT.  TO THE EXTENT THAT ANY PARTICIPANT OR HIS EXECUTOR, ADMINISTRATOR
OR OTHER PERSONAL REPRESENTATIVE, AS THE CASE MAY BE, ACQUIRES A RIGHT TO
RECEIVE ANY PAYMENT FROM THE COMPANY OR A SUBSIDIARY PURSUANT TO THIS PLAN, SUCH
RIGHT SHALL BE NO GREATER THAN THE RIGHT OF AN UNSECURED GENERAL CREDITOR OF THE
COMPANY OR SUCH SUBSIDIARY.


 


SECTION 9.8  NO IMPACT ON BENEFITS.  AWARDS SHALL NOT BE TREATED AS COMPENSATION
FOR PURPOSES OF CALCULATING AN EMPLOYEE’S RIGHTS UNDER ANY EMPLOYEE BENEFIT
PLAN, EXCEPT TO THE EXTENT PROVIDED IN ANY SUCH PLAN.


 


SECTION 9.9  NO RIGHTS AS STOCKHOLDER.  NO PARTICIPANT SHALL HAVE ANY VOTING OR
OTHER RIGHTS AS A STOCKHOLDER OF THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE
RIGHT TO RECEIVE DIVIDENDS OR DISTRIBUTIONS) WITH RESPECT TO ANY COMMON STOCK
UNDERLYING ANY OPTION UNTIL THE ISSUANCE OF A CERTIFICATE OR CERTIFICATES TO THE
PARTICIPANT FOR SUCH COMMON STOCK, AND SUCH PARTICIPANT HAS EXECUTED AND
DELIVERED A SUBSCRIPTION AGREEMENT.


 


SECTION 9.10  FREEDOM OF ACTION.  SUBJECT TO ARTICLE VII, NOTHING IN THE PLAN OR
ANY SUBSCRIPTION AGREEMENT SHALL BE CONSTRUED AS LIMITING OR PREVENTING THE
COMPANY OR ANY SUBSIDIARY FROM TAKING ANY ACTION WITH RESPECT TO THE OPERATION
OR CONDUCT OF ITS BUSINESS THAT IT DEEMS APPROPRIATE OR IN ITS BEST INTEREST.


 


SECTION 9.11  GOVERNING LAW.  THE PLAN, AND ALL SUBSCRIPTION AGREEMENTS
HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

12

--------------------------------------------------------------------------------


 


SECTION 9.12  SEVERABILITY; BLUE PENCIL.  IN THE EVENT THAT ANY ONE OR MORE OF
THE PROVISIONS OF THIS PLAN, ANY OPTION AGREEMENT OR ANY SUBSCRIPTION AGREEMENT
SHALL BE OR BECOME INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN OR THEREIN SHALL NOT BE AFFECTED THEREBY.  IF, IN THE OPINION OF ANY
COURT OF COMPETENT JURISDICTION ANY COVENANT OR COVENANTS OF THE PLAN, ANY
OPTION AGREEMENT OR ANY SUBSCRIPTION AGREEMENT ARE NOT REASONABLE IN ANY
RESPECT, SUCH COURT SHALL HAVE THE RIGHT, POWER AND AUTHORITY TO EXCISE OR
MODIFY SUCH PROVISION OR PROVISIONS OF SUCH COVENANTS AS TO THE COURT SHALL
APPEAR NOT REASONABLE AND TO ENFORCE THE REMAINDER OF THESE COVENANTS AS SO
AMENDED.


 


SECTION 9.13  INDEMNIFICATION.  EACH PERSON WHO IS OR SHALL HAVE BEEN A MEMBER
OF THE BOARD OR THE COMMITTEE SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE
COMPANY TO THE FULLEST EXTENT PERMITTED BY LAW AGAINST AND FROM ANY LOSS, COST,
LIABILITY OR EXPENSE (INCLUDING ANY RELATED ATTORNEYS’ FEES AND ADVANCES
THEREOF) THAT MAY BE IMPOSED UPON OR REASONABLY INCURRED BY HIM IN CONNECTION
WITH, BASED UPON OR ARISING OR RESULTING FROM ANY CLAIM, ACTION, SUIT OR
PROCEEDING TO WHICH HE MAY BE MADE A PARTY OR IN WHICH HE MAY BE INVOLVED BY
REASON OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER OR IN CONNECTION WITH THE
PLAN, ANY OPTION AGREEMENT OR ANY SUBSCRIPTION AGREEMENT AND AGAINST AND FROM
ANY AND ALL AMOUNTS PAID BY HIM IN SETTLEMENT THEREOF, WITH THE COMPANY’S
APPROVAL, OR PAID BY HIM IN SATISFACTION OF ANY JUDGMENT IN ANY SUCH ACTION,
SUIT OR PROCEEDING AGAINST HIM; PROVIDED, THAT HE SHALL GIVE THE COMPANY AN
OPPORTUNITY, AT ITS OWN EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE HE
UNDERTAKES TO HANDLE AND DEFEND IT ON HIS OWN BEHALF.  THE FOREGOING RIGHT OF
INDEMNIFICATION SHALL NOT BE EXCLUSIVE AND SHALL BE INDEPENDENT OF ANY OTHER
RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE ENTITLED UNDER THE
COMPANY’S ARTICLES OF INCORPORATION OR BY-LAWS, BY CONTRACT, AS A MATTER OF LAW
OR OTHERWISE.


 


SECTION 9.14  NOTICES.  EACH PARTICIPANT SHALL BE RESPONSIBLE FOR FURNISHING THE
COMPANY WITH THE CURRENT AND PROPER ADDRESS FOR THE MAILING OF NOTICES AND
DELIVERY OF AGREEMENTS AND CERTIFICATES.  ANY NOTICES REQUIRED OR PERMITTED TO
BE GIVEN SHALL BE DEEMED GIVEN IF DIRECTED TO THE PERSON TO WHOM ADDRESSED AT
SUCH ADDRESS AND MAILED BY REGULAR UNITED STATES MAIL, FIRST-CLASS AND PREPAID. 
IF ANY ITEM MAILED TO SUCH ADDRESS IS RETURNED AS UNDELIVERABLE TO THE
ADDRESSEE, MAILING WILL BE SUSPENDED UNTIL THE PARTICIPANT FURNISHES THE PROPER
ADDRESS.


 


SECTION 9.15  INCAPACITY.  ANY BENEFIT PAYABLE TO OR FOR THE BENEFIT OF A MINOR,
AN INCOMPETENT PERSON OR OTHER PERSON INCAPABLE OF RECEIVING SUCH BENEFIT SHALL
BE DEEMED PAID WHEN PAID TO SUCH PERSON’S GUARDIAN OR TO THE PARTY PROVIDING OR
REASONABLY APPEARING TO PROVIDE FOR THE CARE OF SUCH PERSON, AND SUCH PAYMENT
SHALL FULLY DISCHARGE THE BOARD, THE COMMITTEE, THE COMPANY AND OTHER PARTIES
WITH RESPECT THERETO.


 


SECTION 9.16  RIGHTS CUMULATIVE; WAIVER.  THE RIGHTS AND REMEDIES OF
PARTICIPANTS AND THE COMPANY UNDER THIS PLAN SHALL BE CUMULATIVE AND NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH EITHER WOULD OTHERWISE HAVE HEREUNDER
OR AT LAW OR IN EQUITY OR BY STATUTE, AND NO FAILURE OR DELAY BY EITHER PARTY IN
EXERCISING ANY RIGHT OR REMEDY SHALL IMPAIR ANY SUCH RIGHT OR REMEDY OR OPERATE
AS A WAIVER OF SUCH RIGHT OR REMEDY, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY POWER OR RIGHT PRECLUDE SUCH PARTY’S OTHER OR FURTHER

 

13

--------------------------------------------------------------------------------


 


EXERCISE OR THE EXERCISE OF ANY OTHER POWER OR RIGHT.  THE WAIVER BY ANY PARTY
HERETO OF A BREACH OF ANY PROVISION OF THE PLAN SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY
EITHER PARTY TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE DEEMED A
WAIVER OF SUCH PARTY’S RIGHTS OR PRIVILEGES HEREUNDER OR SHALL BE DEEMED A
WAIVER OF SUCH PARTY’S RIGHTS TO EXERCISE THE SAME AT ANY SUBSEQUENT TIME OR
TIMES HEREUNDER.


 


SECTION 9.17  HEADINGS AND CAPTIONS.  THE HEADINGS AND CAPTIONS HEREIN ARE
PROVIDED FOR REFERENCE AND CONVENIENCE ONLY, SHALL NOT BE CONSIDERED PART OF
THIS PLAN AND SHALL NOT BE EMPLOYED IN THE CONSTRUCTION OF THIS PLAN

 

14

--------------------------------------------------------------------------------